DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges claim 1-39 have been cancelled and claim 40-55 have been newly added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Sauer on 05/06/2022.
The application has been amended as follows: 
Cancelled claims 53-55.
Allowable Subject Matter
Claim 40-52 allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or fairly suggest a vehicle comprising one or more sensors arranged under a black panel surface, the black panel surface is comprised by a seamless surface of a dashboard which includes a structure of a partially translucent layer which is designed as a decorative layer, and a carrier layer having recesses in certain areas which are used to position sensors via fastening devices attached to the carrier layer so that no bumps on the top layer arise and thus appearance is not disturbed. Rather, the closest prior art of record, van Laack (US 20160132126 A1), teaches a vehicle comprising one or more sensors arranged within a dashboard display under a cover and is designed as a component of the dashboard display and may not represent a separate module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./05/07/2022Examiner, Art Unit 3661          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661